Title: Enclosure: Leray de Chaumont to Joseph Mathias Gérard de Rayneval, 17 June 1780
From: Chaumont, Jacques Donatien, Leray de
To: Rayneval, Joseph Mathias Gérard de


        
         Le 17. Juin 1780
        
        Relation d’unne Conversation que J’ay en avant hier avec M. Adams.
        J’ay été chez M. Adams pour luy faire part que les Nouvelles recues de Cadiz etoient fulminantes Contre Le Congrès americain parcequil a fixé La valeur du dollars en papier a quarante pour une piastre en Especes. J’observay a M. Adams que le Commerce etoit fondé a se pleaindre et Surtout Les Negotiants francais qui avoient vendus a trois pour un du pris du premier achat de la Marchandize et par Consequent a perte puis que le premier pris ne fait que La huitisime partie de Celuy au quel La Marchandize devrait a L’Amerique Septentrionale par les frais de transport et par les Doubler Risques de guerre et D’independence. J’ajoutay que plusieurs Negotiants secouait dans Le Cas de Manquer a leurs engagements Si le Congrès ne Changeroit pas Sa deliberation du mois de Mars on n’y ajoutoit pas unne declaration en faveur des Negotiants Européens quil etoit mesme Bon de faire entrevoir pour aller au devant du Mal.
        M. Adams me repondit que le parte pris par Le Congrès etoit Sage et tres Sage, Juste et tres Juste, que Ces qui s’en pleignoient etoient les Emissaires ou les Espions des Anglais qu’il y auroit de L’injustice a traitter differament Les Européens des americains, qu’on se passeroit des premiers s’ils renoncoient au commerce de L’amerique que les francais avoient moins a se pleindre que les autres, puis qu’il en rejaillissoit Les plus grands avantages pour la France, parceque sans L’amerique a qui la France ne scauroit avoir trop d’obligation L’Angleterre etoit trop puissante pour la Maison de Bourbon, et que Sans L’amerique, la Russie, Le Danemarc, La Suede, La Portugal, et La hollande Ne Se Seroient pas Confederés Contre L’Angleterre que les Negotiants qui feroient Banqueroute Seroient enchantés d’avoir le pretexte de la fixation du papier monnaye, que le Congres avait été forcé a Cette fixation par le refus du Credit qu’ils avoient demandé a leur alliés d’Europe.
        J’avoue que Cette reponse m’a fort Supplier et qui Si M. Adams a le Secret des americains nous devons y avoir toutte Confiance.
       